t c memo united_states tax_court estate of virginia v kite donor deceased bank of oklahoma n a executor trustee petitioner v commissioner of internal revenue respondent estate of virginia v kite deceased bank of oklahoma n a executor trustee petitioner v commissioner of internal revenue respondent docket nos filed date john n hermes dee a replogle jr and spencer w haines for petitioner ann l darnold for respondent memorandum findings_of_fact and opinion paris judge in these consolidated cases respondent issued two notices of deficiency taking alternative positions with respect to a private_annuity transaction in the notice_of_deficiency for docket no respondent determined a dollar_figure deficiency in the federal gift_tax of virginia vose kite mrs kite in the notice_of_deficiency for docket no respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of virginia v kite estate mrs kite was the current income_beneficiary of numerous trusts only four of which are at issue in these cases the four trusts which are described in more detail below include two qualified_terminable_interest_property qtip trusts one marital_deduction_trust and one revocable_trust in the qtip trusts and the marital_deduction_trust were liquidated and the trusts’ assets which consisted entirely of family_partnership interests were transferred to mrs kite’s lifetime revocable_trust the family_partnership interests held by the lifetime revocable_trust were then transferred to mrs kite’s children in exchange for 10-year deferred private_annuity agreements 1the estate concedes the adjustment that the taxable_estate includes dollar_figure of gift_tax mrs kite paid within three years of her death the court must now decide whether the transfer of partnership interests to mrs kite’s children in exchange for the private_annuity agreements was a disguised gift subject_to gift_tax whether the transfer of the qtip_trust assets constituted a disposition of the qualifying_income_interest_for_life such that the disposition was a taxable gift of the remainder_interest under sec_2519 and whether mrs kite made a taxable transfer under sec_2514 when she effectively released her general_power_of_appointment over the corpus of her marital_deduction_trust findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference mrs kite resided in oklahoma when she died on date bank of oklahoma n a bok the executor of the estate filed the petition on behalf of the estate i mrs kite’s background mrs kite was born on date her father was the chairman of a family-owned bank vose bank and its successor first national bank trust 2unless otherwise indicated section references are to the applicable versions of the internal_revenue_code code and rule references are to the tax_court rules_of_practice and procedure co of oklahoma city fnb as a member of a prominent banking family mrs kite was the beneficiary of numerous trusts which held among other valuable assets and cash a portfolio of founder’s shares and other_securities of fnb its affiliates and its regional partners business acumen was also passed on from generation to generation mrs kite was a savvy businesswoman who actively participated in managing her assets she maintained an office where two employees assisted with her family’s finances in addition she would meet with her trust administrator at least quarterly to discuss the financial activities of her many trusts and their investments mrs kite married james b kite mr kite who according to his death certificate was a geologist in the petroleum business they were married until mr kite’s death on date the couple had three children carolyn k eason ms eason james b kite jr mr kite jr and virginia k kite collectively kite children after mr kite’s death mrs kite remained a widow until she died 3through a merger and acquisition fnb eventually became a part of bank of oklahoma n a bok 4at trial a representative of bok’s trust department testified that there were trusts for the benefit of mrs kite or her children ii the trusts before describing the transactions in dispute the court will introduce the types of trusts involved which except for the two qtip trusts are each governed by different provisions of the code a kite family qtip_trust qtip trust-1 on date mrs kite created the kite family qtip_trust as an irrevocable_trust for the benefit of mr kite the sole income_beneficiary during his life upon his death however mrs kite was to be named the sole income_beneficiary during her life and after her death the corpus of the trust was to be distributed into three separate trusts of equal value one for each of the kite children boatmen’s trust co which has been succeeded by bok was the original trustee mrs kite funded the trust for the benefit of mr kite with her separate_property by contributing big_number shares of common_stock of oklahoma gas electric co og e with an adjusted_basis of cents per share on the date of the gift the shares had a value of dollar_figure which mrs kite reported on her federal gift_tax return5 as a gift mrs kite however deducted the value of 5before her gift to mr kite in mrs kite filed several other gift_tax returns for gifts made in and of dollar_figure dollar_figure and continued the gift as a marital_deduction under sec_2523 and therefore did not owe any federal gift_tax on the transfer under the kite family qtip_trust agreement the trustee was required to pay to mr kite or otherwise use for his benefit all income from the trust during his life in addition if the trustee determined that the income from the trust was insufficient for mr kite’s maintenance support and education then the trustee could distribute the amount of principal necessary to provide for his maintenance the trustee was also authorized to terminate the trust at any time when in the judgment of the trustee the trust corpus was too small to justify management as a_trust or the trust otherwise should be terminated the trustee’s powers however were limited the trustee could not prevent all or any part of the trust from qualifying for the federal gift_tax_marital_deduction if elected by mrs kite under sec_2523 or the federal estate_tax_marital_deduction if elected under sec_2056 by mr kite’s personal_representatives continued dollar_figure respectively mrs kite reported zero gift_tax due each year in mrs kite transferred big_number shares of og e common_stock with a zero adjusted_basis to her grandchildren in and mrs kite transferred cash to mr kite and her children 6mr kite was the first current income_beneficiary and after he died mrs kite was named the current income_beneficiary the terms of the trust agreement otherwise remained the same mr kite died on date only one week after mrs kite created the kite family qtip_trust the executor of mr kite’s estate made a sec_2056 election on the estate’s return for the kite family qtip_trust thereby qualifying the trust property passing to mrs kite for the marital_deduction the court will refer to the kite family qtip_trust as qtip trust-1 b virginia v kite gst_exemption qtip_trust qtip trust-2 upon mr kite’s death his estate was transferred to his lifetime revocable_trust which became irrevocable upon his death except for certain tangible_personal_property that was transferred to mrs kite directly pursuant to the terms of his lifetime revocable_trust the amount of mr kite’s marital estate7 equal to the maximum generation skipping transfer gst_exemption available to his estate funded the virginia v kite gst_exemption qtip_trust on mr kite’s estate_tax_return the executor made a sec_2056 election for the virginia v kite gst_exemption qtip_trust which like the election for qtip trust-1 qualified the trust property passing to mrs kite for the marital_deduction the court will 7mr kite’s lifetime revocable_trust defined marital estate as the maximum potential marital bequest reduced by an amount that could pass free of estate_tax by reason of mr kite’s remaining unified_credit and any other available credit the remainder of his trust estate was defined as the residuary_estate refer to the virginia v kite gst_exemption qtip_trust as qtip trust-2 and collectively with qtip trust-1 as the qtip trusts c virginia v kite marital trust marital_deduction_trust after the funding of qtip trust-2 the balance of mr kite’s marital estate8 funded the virginia v kite marital trust a k a the virginia v kite non exempt marital trust the property passing to mrs kite through the virginia v kite marital trust also qualified for the marital_deduction but was excluded from the sec_2056 qtip_election instead it qualified for the marital_deduction under sec_2056 the court will refer to the virginia v kite marital trust as the marital_deduction_trust d virginia v kite gst_exemption residuary_trust residuary_trust the remainder of mr kite’s trust estate was distributed to the virginia v kite gst_exemption residuary_trust for the benefit of mrs kite during her life and after her death to equal trusts for each of the kite children the value of the 8see supra note 9the executor of mr kite’s estate reported a gross_estate of dollar_figure a marital_deduction of dollar_figure and zero federal estate_tax the marital_deduction included the following trust allocations a dollar_figure to qtip trust-1 b dollar_figure to qtip trust-2 and c dollar_figure to the marital_deduction_trust collectively the marital trusts all of the underlying trust assets including the og e stock transferred to mr kite in received a step-up_in_basis under sec_1014 residuary_trust property was reported on mr kite’s estate’s federal estate_tax_return as dollar_figure but it was not included in the marital_deduction claimed by mr kite’s estatedollar_figure the court will refer to virginia v kite gst_exemption residuary_trust as the residuary_trust e virginia v kite revocable_trust lifetime revocable_trust like her husband mrs kite created a lifetime revocable_trust that upon her death directed the allocation of mrs kite’s trust estate among a gst_exemption residuary share and a non-exempt residuary share each of these shares was to be immediately divided by the trustees into three parts of equal value for the benefit of mrs kite’s children the court will refer to the virginia v kite revocable_trust as mrs kite’s lifetime revocable_trust iii kite family tax planning a brentwood limited_partnership on date mrs kite’s trusts which included the qtip trusts the marital_deduction_trust the residuary_trust and her lifetime revocable_trust formed brentwood limited_partnership an oklahoma limited_partnership in exchange for limited_partnership interests brentwood’s general_partner was 10after mrs kite’s death her estate’s federal estate_tax_return reflected three equal children’s trusts titled gst exempt residuary_trust with assets of dollar_figure per trust easterly corp easterly oklahoma an oklahoma corporation organized in date and wholly owned by mrs kite and the kite children either individually or through trustsdollar_figure in date mrs kite as trustee of her trusts transferred to her children approximately one-third of her brentwood limited_partnership interests with a value of dollar_figure milliondollar_figure she also transferred to her children a portion of her easterly oklahoma shares with a value of dollar_figure on a federal gift_tax_return for mrs kite reported the transfers as gifts and a federal gift_tax liability of dollar_figure 11mrs kite through her lifetime revocable_trust owned a majority share of brentwood’s general_partner easterly oklahoma in addition to being the general_partner easterly oklahoma owned approximately of brentwood 12the parties stipulated that the value of the brentwood limited_partnership interests transferred to mrs kite’s children was dollar_figure million mrs kite’s federal gift_tax_return reported that the partnership interests had a fair_market_value of dollar_figure on the date of transfer after applying a lack of marketability and minority interest discount and a combined adjusted_basis of dollar_figure which reflects the step-up_in_basis from transferring the og e stock through mr kite’s estate two years earlier in mrs kite also transferred to her grandchildren brentwood limited_partnership interests with an adjusted_basis of dollar_figure and a fair_market_value of dollar_figure 13the shares of easterly oklahoma which had an adjusted_basis of dollar_figure had a fair_market_value of dollar_figure after applying a discount b baldwin limited_partnership in date brentwood and easterly oklahoma reorganized in texas seeking a more advantageous state tax jurisdiction to reorganize in texas brentwood merged into baldwin limited_partnership baldwin a texas limited_partnership and easterly oklahoma merged into easterly corp easterly texas a texas corporation respectively the ownership interests remained the same in date mrs kite through her trusts sold her remaining interest in baldwin to the kite children either individually or to their trusts for dollar_figure of secured fully recourse promissory notes baldwin notes under the terms of the baldwin notes the kite children or their trusts agreed to make quarterly payments of principal and interest which accrued at a rate of per annum from date through date the principal and interest payments totaled approximately dollar_figure each year mrs kite as the current income_beneficiary of her trusts received the payments on the baldwin notes 14according to the record the residuary_trust formerly a limited_partner of brentwood did not participate in mrs kite’s sale of her remaining interest in baldwin it is unclear whether the residuary_trust received an interest in baldwin after the merger c kite family investment_company on date mrs kite’s trusts contributed the baldwin notes and easterly texas contributed of the value thereof to form kite family investment co kic a texas general_partnership as a result mrs kite’s trusts collectively held a interest in kic and easterly texas held a interestdollar_figure easterly texas which was controlled by mrs kite as the majority shareholder was the manager of kic mrs kite’s children or their trusts continued to make all required_payments of principal and interest on the baldwin notes now held by kicdollar_figure iv the private_annuity agreements in mrs kite as trustee of her revocable_trust sold her interest in kic to her children or their trusts for three private_annuity agreements with the first payments due years later in annuity transaction at a meeting held on date the annuity transaction was first presented to the kite children 15kic issued general_partnership interests as follows easterly texas mrs kite’s lifetime revocable_trust the marital_deduction_trust qtip trust-1 and qtip trust-2 the residuary_trust which held a limited_partnership_interest in brentwood did not participate in the formation of kic 16the baldwin note payments made from date through mrs kite’s death on date totaled dollar_figure which included interest of dollar_figure by gary fuller family attorney the attorney for the kite familydollar_figure bok’s trust officer debra a cooper was also at the meeting in her capacity as the administrator of mrs kite’s trusts mrs kite was not present at the meeting the family attorney explained the details of the annuity transaction which he described as an estate_planning tool and its potential risks and benefits under the terms of the annuity transaction the kite children would begin payments to mrs kite or her trust years18 after the effective date of the annuity agreements if mrs kite died within the 10-year deferral_period her annuity interest would terminate and as a result her interest in kic and indirectly her interest in the baldwin notes would be effectively removed from her gross_estate however if mrs kite survived the 10-year deferral_period her children would be personally liable for the annuity payments due on each annual payment_date what is more if mrs kite survived for years or longer her children 17the family attorney structured the annuity transaction and attended the meeting as counsel to mrs kite individually and on behalf of her revocable_trust and as counsel to each of the kite children 18the family attorney explained that the internal_revenue_service irs had publicly accepted a 10-year deferred payment annuity agreement as a valid contract see revrul_72_438 1972_2_cb_38 revrul_72_438 example c b pincite describes the valuation of a 10-year deferred payment single_life_annuity purchased by a man at age could be insolvent after the first three years of payments in view of their then- current personal assetsdollar_figure mrs kite agreed to the terms of the annuity transaction after informally consulting with her children the family attorney and ms cooper ms cooper assured mrs kite that she could continue to maintain her lifestyle without the income from kic which passed to mrs kite through the qtip trusts the marital_deduction_trust and her lifetime revocable_trust and consisted primarily of the baldwin note paymentsdollar_figure moreover after executing the private_annuity agreements mrs kite still had a net_worth exceeding dollar_figure million which was held primarily by mrs kite’s lifetime revocable_trust and she was the current income_beneficiary of eight other trusts holding approximately dollar_figure million of marketable_securities 19needless to say after finalization of the proposed annuity transaction the net value of the kite children’s personal assets would increase substantially 20according to ms cooper bok concluded that mrs kite could maintain her lifestyle using funds from other trust sources as mrs kite was the income_beneficiary of multiple_trusts ms cooper did not provide any economic or business reason for bok’s approval of the transaction or documentation approving the transaction 21unlike the qtip trusts and the marital_deduction_trust which held assets that consisted solely of kic partnership interests mrs kite’s lifetime revocable_trust assets were diversified in addition to consulting her family and business advisers mrs kite who wa sec_74 years old at this time contacted her physician her physician sent mrs kite a letter attesting to her longevity and health the letter dated date stated in pertinent part as follows i examined mrs kite and interviewed her recently in her home i would anticipate that her longevity and health outlook is good for the next several years i am of the opinion that mrs kite is not terminally ill and that she does not have an incurable illness or other deteriorating physical condition that would cause her to die within one year and that there is at least a probability that she will survive for months or longer mrs kite’s physician did not testify at trialdollar_figure on date mrs kite met with ms cooper mr kite jr and the family attorney to prepare for the annuity transaction at this meeting mrs kite executed three documents that replaced the current trustees of the qtip trusts and the marital_deduction_trust with the kite children retroactively effective as of date the kite children in their capacity as trustees contemporaneously executed subsequent documents to terminate the qtip trusts and the marital_deduction_trust effective january dollar_figure the assets in the 22despite other testimony that reflected potentially failing health none suggested that mrs kite was terminally ill 23mr kite’s revocable_trust and the marital trusts derived therefrom allowed continued qtip trusts and the marital_deduction_trust which consisted solely of kic general_partnership interests were transferred to mrs kite’s lifetime revocable_trust as a result mrs kite’s lifetime revocable_trust held a interest in kicdollar_figure the next day date baldwin which was now wholly owned by the kite children or their trusts contributed dollar_figure of assets to kic more than doubling kic’s previous capital and diversifying its holdings in return baldwin received a general_partnership interest in kic mrs kite’s lifetime revocable_trust and easterly texas owned kic’s remaining interests and less than respectivelydollar_figure easterly texas and baldwin executed an amended and restated general_partnership agreement admitting baldwin as a continued the kite children as trustees to terminate the trusts when in the judgment of the trustees the trust estate is too small to justify management as a_trust or the trust otherwise should be terminated 24previously the qtip trusts the marital_deduction_trust and mrs kite’s lifetime revocable_trust collectively held a interest in kic 25the court notes that the general_partnership percentages of kic provided by the parties do not equal according to kic’s amended and restated general_partnership agreement easterly texas owned baldwin and mrs kite’s trust sec_43 which total for purposes of the court’s opinion however the court accepts the percentages stipulated by the parties the court further notes that after baldwin’s contribution to kic mrs kite’s interest in kic through her trusts was diluted from to see supra note and accompanying text general_partner and reflecting their postcontribution ownership interests in kic mrs kite as trustee of her lifetime revocable_trust never signed the amended and restated general_partnership agreement on date mrs kite’s lifetime revocable_trust sold its entire remaining interest in kic to the kite children for three unsecured annuity agreementsdollar_figure each of the kite children promised to pay dollar_figure to mrs kite’s lifetime revocable_trust on march of every year beginning in and ending on mrs kite’s death on the same day the kite children easterly texas and baldwin entered into an amended and restated general_partnership agreement to record their ownership interests in kic the kite children did not make any annuity payments to mrs kite before she died on date on her through federal_income_tax returns mrs kite reported income of dollar_figure dollar_figure and dollar_figure respectively and federal_income_tax of dollar_figure as amended dollar_figure and 26the parties valued mrs kite’s remaining ownership_interest of in kic held by her lifetime revocable_trust using its liquidation value of dollar_figure the parties did not apply a discount they valued the annuity agreements under the sec_7520 regulations and actuarial_tables the parties calculated the annual annuity_payment with reference to revrul_72_438 example supra and the rates prescribed by sec_7520 the parties also used the irs actuarial_tables prescribed by notice_89_24 1989_1_cb_660 to determine that mrs kite’s life expectancy exceeded the 10-year deferral_period by years dollar_figure respectively mrs kite’s reported medical expense deductions for through were dollar_figure dollar_figure and dollar_figure respectively of which dollar_figure dollar_figure and dollar_figure respectively were attributed to home health care in addition to mrs kite’s reported income and trust assets her lifetime revocable_trust borrowed dollar_figure from six family ancestor trusts in in her final income_tax return through her date of death reported income of dollar_figure and zero federal_income_tax due v estate_tax_return of mrs kite’s estate mrs kite died on date the executor of mrs kite’s estate timely filed a federal estate_tax_return on date reporting a gross_estate of dollar_figure and a taxable_estate of dollar_figure the executor did not include mrs kite’s transferred interests in the baldwin notes or kic in the gross_estate or adjusted_taxable_gifts respondent issued two notices of deficiency determining a dollar_figure deficiency in mrs kite’s federal gift_tax for and a dollar_figure deficiency in the estate’s federal estate_tax the estate’s executor timely petitioned the court i burden_of_proof opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements the estate has not argued or established that sec_7491 applies and therefore the burden_of_proof remains on the estate ii the private_annuity transaction a federal gift_tax generally sec_2501 generally imposes a tax for each calendar_year on the transfer of property by gift during the year although the code does not define what constitutes a gift_for purposes of sec_2501 transfers subject_to the gift_tax are not confined to those only which being without a valuable consideration accord with the common_law concept of gifts but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of the property transferred by the donor exceeds the value in money or money’s worth of the consideration given therefor sec_25_2512-8 gift_tax regs sec_2512 further provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift thus the gift_tax does not apply to a transfer for full and adequate_consideration in money or money’s worth see sec_25_2511-1 gift_tax regs b positions of the parties the parties dispute whether the transfer of the kic partnership interests to mrs kite’s children in exchange for the annuity agreements was made for adequate and full considerationdollar_figure respondent argues that the transfer was a disguised gift subject_to gift_tax specifically respondent argues that the annuity agreements did not constitute adequate_consideration because they were structured to ensure that no annuity_payment would be made and there was no real expectation of payment 27the parties also dispute whether the annuity transaction was bona_fide for purposes of sec_2038 sec_2038 includes in a decedent’s gross_estate an inter_vivos property transfer other than a transfer by a bona_fide sale for adequate_and_full_consideration within the three-year period ending on the date of the decedent’s death the annuity transaction however was executed more than three years before mrs kite’s death thereby making sec_2038 inapplicable relying on 135_f3d_1017 5th cir rev’g tcmemo_1996_307 the estate argues that the annuity transaction was for adequate_and_full_consideration because the parties used irs actuarial_tables to properly value the annuities the estate further contends that the parties intended to comply with the terms of the annuity agreements which were legally enforceable under state law and that intent is supported by inter alia the kite children’s ability to make payments under the annuity agreements and mrs kite’s profit_motive c adequate_and_full_consideration when determining whether adequate_and_full_consideration has been exchanged the court generally considers whether the consideration received by the transferor is roughly equivalent to the value of the property given up see estate of hurford v commissioner tcmemo_2008_278 ‘ u nless a transfer that depletes the transferor’s estate is joined with a transfer that augments the estate by a commensurate monetary amount there is no adequate_and_full_consideration ’ quoting 371_f3d_257 5th cir here the transfer at issue is the march exchange of mrs kite’s remaining interests in kic held by her lifetime revocable_trust for the annuity agreements thus the question of whether the annuity transaction was for adequate_and_full_consideration turns on the proper valuation of mrs kite’s kic interests and the annuities see eg estate of mclendon v commissioner f 3d pincite sec_7520 provides that the value of any annuity shall be determined under tables prescribed by the secretary mrs kite and her children used irs actuarial_tables to value the annuities and respondent does not argue that they used the tables improperly rather respondent contends that they should not have used the actuarial_tables to value a 10-year deferred_annuity because mrs kite’s deteriorating health in made her death within years foreseeable in addition to the high probability of mrs kite’s death within years respondent argues that the lack of security for the annuity agreements among other things demonstrates that the parties had no real expectation of payment and consequently the annuity transaction lacked substance respondent as the party seeking to depart from the actuarial_tables bears the burden of proving that the circumstances justify the departure see estate of mclendon v commissioner tcmemo_1996_307 citing 672_f2d_758 9th cir according to irs actuarial_tables in a 75-year-old woman without a terminal illness was expected to live years which wa sec_2 years after the first annuity payments were due sec_1_7520-3 income_tax regs provides that the mortality component of the actuarial_tables may not be used to determine the present_value of an annuity if the individual who is the measuring life is terminally ill at the time of the transaction a terminal illness is defined as an incurable illness or other deteriorating physical condition with at least a chance of death within a year sec_1_7520-3 income_tax regs in 135_f3d_1017 a taxpayer who had terminal cancer received 24-hour home health care and according to his physician had a chance of surviving for more than one year was not terminally ill for purposes of using irs actuarial_tables to value a private_annuity transaction before the annuity transaction mrs kite received a letter from her physician attesting to her health and longevity he affirmed that mrs kite did not have an incurable illness or other deteriorating physical condition that would cause her to die within one year the physician further opined that mrs kite had at least a probability of surviving for months or longer respondent did not challenge the physician’s letter or present evidence contradicting the physician instead respondent relied on mrs kite’s 24-hour medical_care at home which began in and her increased medical costs from through to conclude that her death within the next years was foreseeable mrs kite’s increased medical costs however were due primarily to the cost of home health care mrs kite’s federal_income_tax returns filed for through claimed medical expense deductions of dollar_figure dollar_figure and dollar_figure respectively of which dollar_figure dollar_figure and dollar_figure respectively were attributed to home health care although the increased medical cost sec_28 and home health care indicate that mrs kite’s health was in decline they alone do not suggest let alone prove that mrs kite had a terminal illness or an incurable disease rather mrs kite’s increased medical costs merely demonstrate that mrs kite was a wealthy 75-year-old woman who when faced with certain health problems decided to employ health care aids at her home her decision to hire home health care was not unusual for a woman who was accustomed to hiring personal assistants moreover as exemplified in estate of mclendon increased medical costs and home health care do not prove a terminal illness or other incurable disease for purposes of sec_7520 accordingly mrs kite was not precluded from relying on irs actuarial_tables to value the annuity transaction 28of interesting note her prescription expense typically not covered by insurance was comparatively small being only dollar_figure dollar_figure and dollar_figure for and respectively the annuity agreements therefore constituted adequate_and_full_consideration and consequently were not subject_to federal gift_tax respondent’s additional argument that the annuity transaction was illusory is also rejected generally the court considers separately whether a transfer was bona_fide and whether it was supported by adequate_and_full_consideration 124_tc_95 in estate of hurford v commissioner tcmemo_2008_278 for example the court held that the transfer of a surviving spouse’s interests in a family limited_partnership flp to her children for private_annuity agreements while the surviving_spouse was being treated for stage liver cancer was not bona_fide in reaching this holding the court relied upon the following the parties to the private_annuity agreements intended to ignore the agreements they signed and the children who did not have assets of their own to make the annuity payments used the assets underlying the flp interests to transfer income back to their mother beginning with the first month after the agreements were executed and each month thereafter id unlike the private_annuity agreements in estate of hurford the annuity agreements between mrs kite and her children were enforceable and the parties demonstrated their intention to comply with the terms of the annuity agreements or in the case of mrs kite to demand compliance see eg 115_tc_478 holding that the court generally accepts the validity of an agreement unless persuasive evidence shows that the agreement would not be enforced by the parties aff’d in part rev’d in part on other grounds 293_f3d_279 5th cir see also 92_tc_312 before participating in the annuity transaction baldwin which was wholly owned by the kite children or their trusts contributed approximately dollar_figure million of assets to kic as a result the kite children did not need to rely on the assets already held by kic to make the annuity payments in addition the kite children did not transfer the assets underlying the kic interests back to mrs kite after the annuity transaction was completed in fact they did not make any distributions from kic but allowed the kic assets to accumulate in order to have income available when the annuity payments became duedollar_figure the kite children therefore expected to make payments under the annuity agreements and were prepared to do so mrs kite also demonstrated an expectation that she would receive payments mrs kite actively participated in her finances and over the course of her life demonstrated an immense business acumen accordingly it is unlikely that mrs kite would have entered into the annuity agreements unless they were 29through the date of the trial the kic assets had not been distributed enforceable and more importantly she could profit from them in addition mrs kite unlike the surviving_spouse in estate of hurford was not diagnosed with cancer or other terminal or incurable illness in fact the record which includes a letter from mrs kite’s physician establishes to the contrary--that mrs kite was not terminally ill and she did not have an incurable illness or other deteriorating physical condition mrs kite and her children reasonably expected that she would live through the life expectancy determined by irs actuarial_tables which wa sec_12 years after the annuity transaction indeed if mrs kite lived to her life expectancy as determined by irs actuarial_tables she would have received approximately dollar_figure more in annuity payments than the value of her kic interests at a minimum mrs kite would have made a profit with the potential of a greater return if she lived longer mrs kite’s profit_motive is further underscored by her access to other financial_assets making her interests in kic dispensable and available for a potentially risky investment after executing the annuity agreements mrs kite was still the current income_beneficiary of eight trusts holding approximately dollar_figure million of marketable_securities and her net_worth exceeded dollar_figure million which was held primarily by mrs kite’s lifetime revocable_trust her lifetime revocable_trust also had a line of credit of up to dollar_figure of which she borrowed dollar_figure from six family ancestor trusts in mrs kite therefore did not need her income_interest that flowed from kic interests to maintain her lifestyle and instead opted to risk those interests for the potential profit from the annuity transaction accordingly based on the unique circumstances of these cases and in particular mrs kite’s position of independent wealth and sophisticated business acumen the court finds that the annuity transaction was a bona_fide sale for adequate_and_full_consideration d economic_substance alternatively respondent argues that the annuity transaction and the events leading up to it should be disregarded and as a result mrs kite’s dollar_figure of kic interests is includible in her gross_estate under sec_2033 for the reasons discussed above the court disagrees with respondent’s position that the annuity transaction lacked economic_substance however because the trustee of mrs kite’s lifetime revocable_trust did not sign the kic partnership_agreement admitting baldwin into kic the court must consider to what extent mrs kite 30interestingly mrs kite’s line of credit equals the profit should would have received from the annuity transaction if she had lived to her life expectancy as determined by irs actuarial_tables maintained an indirect ownership_interest in kic after baldwin’s admission and if so the value thereof a retained_interest in kic would be includible in mrs kite’s estate under sec_2036 to determine the exact nature of mrs kite’s interest in kic after baldwin’s admission the court must look to state law of the entity and in these cases texas partnership law see 218_f3d_383 5th cir texas caselaw demonstrates that texas courts generally rely on a partner’s intent whether direct or implied as controlling when determining the legal consequences of certain transfers of partnership property see eg logan v logan s w 2d tex see also 697_f3d_238 5th cir church v united_states a f t r 2d ria w d tex applying texas law to hold that the decedent’s intention to transfer property to a family limited_partnership overcame the decedent’s failure to organize the partnership’s planned corporate general_partner with the texas secretary of state before the decedent’s death aff’d 268_f3d_1063 5th cir on date baldwin contributed dollar_figure of additional assets to kic which up until that time primarily held the baldwin notes that mrs kite had contributed in return baldwin received a general_partnership interest in kic thereby diluting mrs kite’s indirect interest in kic from to the trustee of mrs kite’s lifetime revocable_trust did not sign kic’s amended and restated general_partnership agreement admitting baldwin as a general_partner on date only one day after baldwin’s admission the trustee of mrs kite’s lifetime revocable_trust executed the annuity agreements in each of the annuity agreements the trustee represented that the lifetime revocable_trust owned only a interest in kic moreover mrs kite had approximately three years after the annuity transaction to correct the discrepancy if any in the amount or value of her kic interests transferred subject_to the annuity agreement therefore despite the flawed partnership_agreement purporting to document baldwin’s admission as a general_partner of kic mrs kite’s subsequent actions manifest the requisite intent affirming baldwin’s admission and consequently mrs kite’s diminished interest in kic accordingly mrs kite did not maintain an indirect interest in kic that would otherwise be included in the estate under sec_2036 iii the marital_deduction in the alternative respondent argues that the annuity transaction constituted a disposition of the qualifying_income interests for life as described in sec_2056 which mrs kite held in the corpuses of the qtip trusts such that the dispositions constituted taxable_gifts under sec_2519 respondent also argues that mrs kite made a taxable transfer under sec_2514 when she effectively released her general_power_of_appointment over the corpus of the marital_deduction_trust a the marital_deduction sec_2056 provides that an estate may deduct the value of any interest in property passing from the decedent to his or her surviving_spouse_marital_deduction to the extent such interest is included in determining the value of the gross_estate the policy behind the marital_deduction is that property passes untaxed from a predeceasing spouse to a surviving_spouse but is then included in the estate of the surviving_spouse 109_tc_290 aff’d without published opinion 212_f3d_600 11th cir thus as a general_rule the marital_deduction does not eliminate the estate_tax on marital assets but merely permits a deferral of tax until the death of the surviving spousedollar_figure 31there are exceptions to this general_rule for example assets that pass through the marital_deduction may later be expended by the surviving_spouse before he or she dies in this situation the estate_tax on the expended marital assets would be eliminated a marital_deduction is generally not allowed if the conveyance is terminable_interest property under sec_2056 a terminable_interest is an interest in property that passes from a predeceasing spouse to a surviving_spouse that will end on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur id upon termination of the surviving spouse’s interest the remainder_interest passes to beneficiaries other than the surviving_spouse or her estate selected by the predeceasing spouse id and thereby avoids inclusion in the surviving spouse’s estate the general purpose of the terminable_interest_rule is to not allow a marital_deduction for transfers from a predeceasing spouse to the surviving_spouse that have been structured to avoid estate_tax when the surviving_spouse dies 93_tc_12 sec_2056 provides an exception to the terminable_interest_rule and allows a marital_deduction for qualified_terminable_interest_property ie qtipdollar_figure under sec_2056 the first spouse to die may pass to the surviving_spouse an income_interest in property for the surviving spouse’s lifetime and after the sec_2056 was added to the code in the economic_recovery_tax_act_of_1981 pub_l_no sec_403 stat pincite to expand the availability of the marital_deduction see h_r rept no pincite 1981_2_cb_352 death of the surviving_spouse the property passes to beneficiaries designated by the first spouse to die to qualify as qtip the terminable_interest property must pass from the first spouse to die the surviving_spouse must have a qualifying_income_interest_for_life in the property and the executor of the estate of the first spouse to die must elect to designate the property as qtip sec_2056 the surviving_spouse has a qualifying_income_interest_for_life if he or she is entitled to all income from the property payable annually or more frequently or has a usufruct interest for life in the property and no person has the power to appoint any part of the property to any person other than the surviving_spouse sec_2056 according to the house report explaining the expansion of the marital_deduction and the qtip provisions qtip will be subject_to transfer_taxes at the earlier of the date on which the surviving_spouse disposes either by gift sale or otherwise of all or part of the qualifying_income interest or upon the surviving spouse’s death see h_r rept no pincite 1981_2_cb_352 therefore after the death of the surviving_spouse the value of his or her gross_estate includes the value of qtip sec_2044 alternatively if the surviving_spouse disposes of all or part of a qualifying_income_interest_for_life sec_2519 treats the disposition as a transfer of all interest in qtip other than the qualifying_income interestdollar_figure although sec_2519 does not define a disposition sec_25_2519-1 gift_tax regs provides that the sale of qtip followed by the payment to the surviving_spouse of a portion of the proceeds equal to the value of the surviving spouse’s income_interest is considered a disposition of the qualifying_income interest as an example sec_25_2519-1 gift_tax regs describes the tax consequences of the sale of a surviving spouse’s life_estate to a decedent’s children in sec_25_2519-1 example gift_tax regs which uses the same facts as example a personal_residence valued at dollar_figure passes from 33thus under sec_2044 and sec_2519 property subject_to a sec_2056 election is treated as property passing to the surviving_spouse even though only a life interest passes to the surviving_spouse and then transferred either at the surviving spouse’s death sec_2044 or during his or her life sec_2519 in other words the qtip rules treat qtip as passing entirely from the first spouse to die to the surviving_spouse thereby obtaining the deferral benefit of the marital_deduction and escaping inclusion in the gross_estate of the first spouse to die in exchange for the deferral benefit qtip is included in the transfer_tax base of the surviving_spouse see 133_tc_402 aff’d 678_f3d_769 9th cir sec_25_2519-1 example gift_tax regs describes the tax consequences of the transfer of a surviving spouse’s life_estate in a personal_residence to the spouse’s children under the will of the first spouse to die a personal_residence valued at dollar_figure passes to the surviving_spouse for life and after the spouse’s death to the decedent’s children the decedent’s executor made continued the decedent to the surviving_spouse for life and after the spouse’s death to the decedent’s children the decedent’s executor made a valid election to treat the property as qtip during when the fair_market_value of the property is dollar_figure and the value of the surviving spouse’s life interest is dollar_figure the surviving_spouse sells her interest in the property to the decedent’s children for dollar_figure the example concludes that under sec_2519 the surviving_spouse has made a gift of dollar_figure ie dollar_figure the fair_market_value of the qtip less dollar_figure the value of the qualifying_income interest in the property the surviving_spouse does not make a gift of the income_interest under sec_2511 because the consideration received for the income_interest is equal to the value of the income_interest not included as a disposition for purposes of sec_2519 is the conversion of qtip into other_property in which the surviving_spouse has a qualifying_income continued a valid election to treat the property as qtip during when the fair_market_value of the property is dollar_figure and the value of the surviving spouse’s life interest in the property is dollar_figure the spouse makes a gift of the spouse’s entire_interest in the property to decedent’s children the example concludes that under sec_2519 the spouse has made a gift of dollar_figure ie the fair_market_value of the qtip of dollar_figure less the fair_market_value of the surviving spouse’s qualifying_income interest in the property of dollar_figure in addition under sec_2511 the spouse makes a gift of dollar_figure which is the fair_market_value of the surviving spouse’s income_interest in the property interest for life sec_25_2519-1 gift_tax regs sec_25_2519-1 gift_tax regs provides that the sale and reinvestment of assets of a_trust holding qtip is not a disposition of the qualifying_income interest provided that the surviving_spouse continues to have a qualifying_income_interest_for_life in the trust after the sale and reinvestment b the qtip trusts when mr kite died his estate made a sec_2056 election to treat the marital_deduction property passing to the qtip trusts as qtip assets mrs kite as mr kite’s surviving_spouse received a lifetime income_interest in the trust assets and after her death the trust assets were to be distributed into three separate trusts of equal value for each of the kite children mr kite’s estate claimed a marital_deduction for the value of the trust assets as follows dollar_figure for qtip trust-1 which included the original dollar_figure marital gift from mrs kite and dollar_figure for qtip trust-2 accordingly under the qtip regime the qtip_trust assets underlying the marital_deduction were to be subject_to either gift_tax under sec_2519 if mrs kite disposed of the income_interest during her lifetime or estate_tax under sec_2044 if mrs kite retained the income_interest until her death in mrs kite through her trusts contributed her trust assets to brentwood in exchange for brentwood limited_partnership interests as a result instead of holding the trust assets underlying mr kite’s marital_deduction the qtip trusts held brentwood limited_partnership interests as the lifetime income_beneficiary of these trusts mrs kite continued to receive the income_interest from the qtip_trust assets that now passed from brentwood to mrs kite’s trusts thus under sec_25_2519-1 gift_tax regs mrs kite did not dispose_of her qualifying_income interest because she continued to have a qualifying_income_interest_for_life in the qtip trusts after reinvestment of the trust assets in mrs kite through her trusts transferred limited_partnership interests in brentwood to her children and filed a federal gift_tax_return reporting the transfersdollar_figure although it is not clear from mrs kite’s federal gift_tax_return whether she viewed in part her transfers as taxable_gifts under sec_2519 and sec_2511 her payment of gift_tax preserved the integrity of the qtip_election for the qtip_trust assets underlying the brentwood limited_partnership 35the court notes that mrs kite was able to reduce the taxable value of the assets underlying the brentwood limited_partnership interests by applying a lack of marketability and minority interest discount to the limited_partnership interests themselves according to her federal gift_tax_return the adjusted_basis of brentwood limited_partnership interests transferred to her children and grandchildren were reduced from dollar_figure and dollar_figure respectively to a fair_market_value of dollar_figure and dollar_figure respectively interests the qtip_trust assets which avoided tax when transferred to the qtip trusts upon mr kite’s death and later reinvested in brentwood was now taxable when transferred by mrs kite in its reinvested form ie as brentwood limited_partnership interests to her children in and in mrs kite through her trusts made three more transfers of the qtip_trust assets but because mrs kite maintained a qualifying_income interest in the converted property the transfers were not taxable under sec_2519 in date brentwood reorganized as baldwin by merging into baldwin the ownership interests in baldwin formerly brentwood remained the same and accordingly mrs kite continued to receive her qualifying_income interest in the qtip_trust assets indirectly through baldwin later in date mrs kite through her trusts sold her remaining interest in baldwin to her children for the baldwin notes again mrs kite converted the qtip_trust assets underlying the baldwin limited_partnership interests into reinvested property in this case the baldwin notes mrs kite as the grantor and current income_beneficiary of her trusts was the recipient of any payments made on the baldwin notes and therefore continued to have the right to all income from the qtip_trust assets payable at least annually in mrs kite through her trusts contributed the baldwin notes to kic in exchange for kic partnership interests like mrs kite’s initial investment of the qtip_trust assets in brentwood the transfer of the baldwin notes to kic was not taxable under sec_2519 because mrs kite through her trusts’ interests in kic continued to have a right to all payments on the baldwin notes thus from through mrs kite’s transfers and reinvestments of the qtip_trust assets satisfied the requirements of the qtip rules because she either continued to have a qualifying_income interest in the reinvested property or upon the transfer of the reinvested property to her children she reported and paid federal gift_tax the liquidation of the qtip trusts and subsequent sale of mrs kite’s interests in kic however disregarded the qtip rules in mrs kite appointed the kite children as trustees of the marital trusts and the kite children as trustees contemporaneously terminated the marital trustsdollar_figure the marital trust assets were transferred to mrs kite’s lifetime revocable trustdollar_figure two days later 36respondent argues that the kite children’s termination of the marital trusts and subsequent transfer of trust assets to mrs kite’s lifetime revocable_trust was a breach of a fiduciary duty however without more information regarding the kite children’s decision to terminate the trusts the court is reluctant to question the kite children’s discretion as trustees to terminate the trusts pursuant to the terms of the trust agreements 37respondent does not raise the issue of whether the kite children’s continued mrs kite’s lifetime revocable_trust sold its entire_interest in kic to the kite children for three unsecured_private_annuity agreements with a value of dollar_figure the first annuity payments were due years later in and would continue every year until mrs kite’s death respondent asks the court to view the termination of the marital trusts and the annuity transaction as an integrated transaction respondent argues that i n substance mrs kite has disposed of her income_interest in the q-tip trusts in exchange for the deferred_annuity courts use substance over form and its related judicial doctrines to determine the true meaning of a transaction disguised by mere formalisms which exist solely to alter tax_liabilities see 355_us_587 324_us_331 in such instances the substance of a transaction rather than its form will be given effect continued termination of the qtip trusts and the subsequent liquidation of qtip_trust assets was a gift from the remainder beneficiaries ie the kite children to the lifetime income_beneficiary ie mrs kite discussion of such a liquidation can be found in priv ltr rul date because the court finds below that the termination of the marital trusts immediately followed by the sale of the marital trust assets is a single transaction for purposes of sec_2519 the court does not address the possibility of a gift of the remaindermen interest in the qtip trusts see also revrul_98_8 1998_1_cb_541 regarding the gift_tax consequences of the disposition of a qualifying_income interest according to the record which included testimony regarding the family attorney’s presentation of the annuity transaction to the kite children and subsequent negotiations of the annuity transaction with mrs kite the termination of the qtip trusts was part of a prearranged and simultaneous transfer of the qtip_trust assets ie mrs kite’s ownership interests in kic although the qtip_trust agreements authorized the kite children as trustees to terminate the qtip trusts in their discretion the estate has presented no explanation of why the qtip trusts were terminated immediately before the transfer of the qtip_trust assets instead by creating an intermediary step in the annuity transaction ie terminating the qtip trusts before selling the qtip_trust assets to the kite children mrs kite’s transfer of her ownership interests in kic would circumvent the qtip regime and avoid any transfer_tax imposed by sec_2519 accordingly the court finds that the termination of the qtip trusts and the following immediate transfer of the qtip_trust assets to the kite children are treated as a single transaction for purposes of sec_2519 as discussed above the sale of qtip assets followed by the payment to the surviving_spouse of a portion of the proceeds equal to the value of the surviving spouse’s income_interest is considered a disposition of the qualifying_income interest see sec_25_2519-1 gift_tax regs the court held in part ii above that mrs kite received adequate_and_full_consideration for her interest in kic accordingly mrs kite made a disposition of her qualifying_income interest which can be traced from kic to the qtip trustsdollar_figure a surviving_spouse who makes a disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 is treated as transferring all interests in property other than the qualifying_income interest see sec_25_2519-1 gift_tax regs the amount treated as a transfer under sec_2519 is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition less the value of the qualifying_income interest in the property on the date of the disposition sec_25_2519-1 gift_tax regs the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_2511 id as a result the sale of mrs kite’s interest in kic that can be traced to the qtip trusts was subject_to federal gift_tax under sec_2519 to the extent of the 38the qtip trusts contributed the baldwin notes to kic in exchange for an interest in kic when the qtip trusts were terminated their interest in kic was transferred to mrs kite’s lifetime revocable_trust mrs kite’s lifetime revocable_trust then sold its interest in kic for the annuities fair market value39 of the entire property subject_to mrs kite’s qualifying_income interest determined on the date of the annuity transaction less the value of her qualifying_income interest however because mrs kite received adequate_and_full_consideration for her income_interest in kic she did not make a gift of her qualifying_income interest under section dollar_figure c the marital_deduction_trust as discussed above sec_2056 generally prohibits a deduction for terminable_interest property sec_2056 provides another exception to the terminable_interest_rule where the surviving_spouse receives an income_interest for life and a general_power_of_appointment if the surviving_spouse dies without exercising the power he or she will be subject_to the estate_tax under sec_2041 alternatively if the surviving_spouse during his or her life releases thi sec_39according to mr kite’s estate_tax_return the fair_market_value of the qtip trusts on the date of his death in was dollar_figure for qtip trust-1 and dollar_figure for qtip trust-2 see supra note in mrs kite as trustee of her trusts transferred dollar_figure million of the brentwood limited_partnership interests held by her trusts which included the qtip trusts to her children and filed a gift_tax_return reporting the transfer see supra note after subsequent transfers and reinvestments of her trust assets including the qtip trusts mrs kite’s lifetime revocable_trust held a interest in kic which had a liquidation value of dollar_figure see supra note 40like surviving_spouse described in sec_25_2519-1 example gift_tax regs mrs kite received consideration for her income_interest in the annuity transaction power or exercises it in favor of someone else he or she will be subject_to gift_tax under sec_2514 sec_2514 provides that an individual who exercises or releases a general_power_of_appointment created after date is deemed to have transferred the related property a general_power_of_appointment is a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate see sec_2514 under sec_25 b gift_tax regs a surviving_spouse who has the power to discharge and appoint successor trustees is considered as having a power_of_appointment accordingly even though someone other than the surviving_spouse may serve as trustee the power to appoint corpus will be attributed to the surviving_spouse see 648_f2d_1286 10th cir see also estate of wilson v commissioner tcmemo_1992_479 in mr kite’s estate funded the marital_deduction_trust with a portion of mr kite’s marital estate and claimed a dollar_figure marital_deduction under sec_2056 for the value of the trust property in date mrs kite pursuant to her authority to discharge and appoint successor trustees replaced the trustee of the marital_deduction_trust with her children contemporaneously the kite children as trustees terminated the marital_deduction_trust and transferred its assets to mrs kite’s lifetime revocable_trust a transfer of property is defined as any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or the devise employed sec_25_2511-1 gift_tax regs the transfer of the trust assets to mrs kite’s lifetime revocable_trust was not a transfer of property for gift_tax purposes because mrs kite did not transfer an interest in the property to another see eg 101_tc_499 instead mrs kite maintained her interest in the property as the grantor and the sole income_beneficiary of her lifetime revocable_trust therefore mrs kite did not make a taxable transfer of the marital_deduction_trust assets under sec_2514 in conclusion the court holds that the portions of the annuity value originally traceable to the ownership_interest of qtip trust-1 and qtip trust-2 in kite family investment co a texas general_partnership less the value of mrs kite’s qualifying_income interests in qtip trust-1 and qtip trust-2 are subject_to federal gift_tax as of the simultaneous termination of the marital trusts and the transfer of the marital trust assets in 41see supra note the court has considered the parties’ arguments and to the extent not addressed herein concludes that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
